Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on March 30, 2021. 

2. Claims 1-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “at least one memory configured to store at least one Identification (ID) received from an external server through the at least one network interface; and a plurality of versions of software updates for a group of mobile devices and operatively connected to the at least one processor, wherein the at least one memory stores instructions causing the at least one processor, when executed, to: register one of the mobile devices through the at least one ID based on a request from the one of the mobile devices, receive a request for providing a list of software updates from the external server through the at least one network interface, generate the list of the software updates, the list including information on a plurality of versions of the software updates, provide the list to the external server through the at least one network interface, receive a request for providing a selected version of the software updates from the one of the mobile devices through the at least one network interface, and provide the selected version of the software update to the one of the mobile devices through the at least one network interface, the selected version not being the latest version,” in independent claim 1, 
“execute instructions stored to transmit information on an update list to a first external device in response to reception of a request of the update list from the first external device, the update list including information on at least one update version related to a second external device, and transmit information for updating software of the second external device to the received update version in response to reception of a request for one update version included in the update list from the second external device,” in independent claims 3 and 10, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details, in combination with the other recited elements, are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
US 2015/0317145 to Karariya et al. discloses a packager module compares the products updates in the software package to the list of all new products and updates that have become available from the software provider and displaying the software package with a list of products and updates that are newly available from the software provider.
NPL to Hosek et al. discloses providing a list of software updates and creating a more secure and dependable multi-version application.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/
Primary Examiner, Art Unit 2192